Citation Nr: 1639158	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-25 400	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for otitis externa (originally claimed as ear pain with drainage and blockage).

2.  Entitlement to service connection for temporomandibular joint dysfunction (originally claimed as ear pain).

3.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1962 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a notice of disagreement (NOD) with that determination in February 2011 and received a statement of the case (SOC) in July 2012.  In September 2012, the Veteran filed his substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals). 

When a Veteran files a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed and labeled.  See, e.g., Clemmons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has construed the Veteran's original claim of entitlement to service connection for "ear pain" with "drainage" and "blockage" to include service connection claims for otitis externa and for temporomandibular joint dysfunction, as indicated on the title page.  See Application for Compensation and/or Pension, 7 (Oct. 2, 2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection for otitis externa

The Veteran seeks service connection for otitis externa.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that the Veteran has been diagnosed with otitis externa and sufficiently shown he experienced otitis externa during his active duty service.  See VA examination, 6 (Mar. 23, 2010).  This satisfies the first two elements for service connection.  See Shedden, 381 F.3d at 1167.

Regarding the final element, the Board notes that the Veteran had a VA examination in March 2010.  Although the VA examiner opined that the annual episodes of external otitis, which reportedly occurred since active duty service, were "isolated infections and not service connected," he did not provide a rationale for his conclusion.  See VA examination, 7 (Mar. 23, 2010).  The probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As the opinion of the March 2010 VA examiner did not contain an adequate rationale, additional medical opinion is required to fairly adjudicate the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to provide an examination, it must provide an adequate one).  

Prior to requesting the opinion, the Veteran should have the opportunity to identify any outstanding sources of treatment for his otitis externa.  After receiving the requisite authorizations from the Veteran, any outstanding records should be associated with the claims file. 



Service connection for temporomandibular joint dysfunction

The Veteran implicitly seeks service connection for temporomandibular joint dysfunction (TMJ).  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009); see also Application for Compensation and/or Pension, 7 (Oct. 2, 2009) (noting a claim for "ear pain").  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that the Veteran has been diagnosed with TMJ and has competently reported experiencing pain near his ear during active duty service.  See VA examination, 6 (Mar. 23, 2010); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness).  This satisfies the first two elements for service connection.  See Shedden, 381 F.3d at 1167.

Regarding the third element, the Board notes that the Veteran received his diagnosis of TMJ during his March 2010 VA examination.  See VA examination, 6 (Mar. 23, 2010).  Although the examiner attributed the Veteran's report of ear pain to the diagnosis of TMJ, he did not provide an etiology opinion.  Consequently, the examination is inadequate to fairly adjudicate the Veteran's claim and additional medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes to provide an examination, it must provide an adequate one).  

Prior to requesting the opinion, the Veteran should have the opportunity to identify any outstanding sources of treatment for his TMJ.  After receiving the requisite authorizations from the Veteran, any outstanding records should be associated with the claims file. 

Initial compensable rating for bilateral hearing loss

The Veteran also seeks an initial compensable rating for his bilateral hearing loss disability.  In this regard, the Board notes that the Veteran last underwent an evaluation of his hearing in March 2010.  See VA examination, 2 (Mar. 23, 2010).  Since the date of his last VA examination, the Veteran has stated that his condition may have worsened.  See Appellant Brief, 2 (Sept. 12, 2016).  As such, the Veteran should be provided with a new VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Prior to scheduling the new VA examination, the Veteran should have the opportunity to identify any outstanding sources of treatment for his bilateral hearing loss.  After receiving the requisite authorizations from the Veteran, any outstanding records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding treatment records associated with the issues on appeal and obtain the necessary authorizations to obtain such records.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file. 

2.  After the above development has been completed and all obtainable records have been associated with the claims file, return the claims file to the examiner who evaluated the Veteran in March 2010 for an addendum opinion.  If that examiner is not available, a different qualified examiner may be substituted.  If necessary, the Veteran should be reexamined.  The claims file must be provided to, and reviewed by, the examiner.  In the addendum report, the examiner must address any new evidence of record and clarify his opinion rationale from the March 2010 report.  In doing so, the examiner must address the following:

(a) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's otitis externa is related to his active duty service;

(b) whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's temporomandibular joint dysfunction is related to his active duty service.

The examiner's opinions must include a detailed response for all conclusions reached.  

3.  Afford the Veteran a VA examination to determine the current severity of his bilateral hearing loss.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claims on appeal based on the entirety of the evidence.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case with an appropriate period of time for response.  

Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

